NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2803-15T1


JENNINE DATTOLI,

        Plaintiff-Respondent,

v.

SCOTT A. DATTOLI,

     Defendant-Appellant.
_______________________________

              Submitted May 4, 2017 - Decided          June 9, 2017

              Before Judges Whipple and Mawla.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Passaic
              County, Docket No. FM-16-1428-15.

              Scott A. Dattoli, appellant pro se.

              Respondent has not filed a brief.


PER CURIAM

        Defendant appeals from a default judgment of divorce filed

on January 21, 2016.          He urges reversal, arguing the trial judge

utilized the wrong income for him and awarded alimony greater than

warranted based on his actual earnings.                  He asserts plaintiff
committed perjury during the default hearing when she testified

defendant did not pay the family's expenses, portrayed the lack

of a relationship between the parties' children and defendant, and

misrepresented the number of parenting time overnights he enjoyed.

Additionally,      defendant   argues    the   trial   judge     should    be

disqualified because he discussed his impending retirement with

plaintiff's counsel at the conclusion of the default hearing.

Following our review of the record, we reverse and remand the

judgment because the trial judge did not make adequate findings

of fact and conclusions of law on the relief sought.

     We derive the following facts from the record.             The parties

were married July 9, 2000.          Three children were born of the

marriage who were minors.      Plaintiff filed a complaint for divorce

on April 30, 2015.         The parties had few assets, save for the

marital residence, which was in foreclosure, two automobiles and

modest retirement accounts in each party's name.

     Plaintiff and her counsel appeared for a default hearing on

January 21, 2016.        Defendant did not appear.     The issues at the

default hearing were outlined in plaintiff's notice of proposed

final   judgment    of    divorce   filed   pursuant   to   Rule    5:5-10.

Specifically, plaintiff sought sole legal and residential custody

of the children and half of any marital assets.                Further, she

requested defendant pay: open durational alimony, the cost of the

                                     2                              A-2803-15T1
children's medical insurance, his share of unreimbursed medical,

extracurricular activity and college costs, all joint credit card

debt, her counsel fees, and premiums on life insurance.

      Only three documents were admitted into evidence, namely,

foreclosure correspondence associated with the marital residence,

one   paystub   belonging   to   plaintiff,   and    documents   plaintiff

subpoenaed   from   defendant's    employer   regarding   his    earnings.

Plaintiff's case information statement (CIS) was not formally

marked and moved into evidence, but was referenced by the judge

because it had been previously filed with the court.

      Plaintiff's testimony was limited.            After addressing the

cause of action for divorce, her testimony supporting her custody

request was scant.    Plaintiff answered leading questions from her

attorney regarding whether she desired sole legal and physical

custody of the parties' children with a simple "yes."        Plaintiff's

counsel then asked plaintiff whether she believed she should be

the sole decision maker for the children's health and education

and again plaintiff's answer was "yes."              No other testimony

regarding custody or parenting time was provided and no other

evidence to support the reasons for seeking sole legal and physical

custody of the children was in evidence for the judge to consider.

      Plaintiff's testimony regarding alimony was equally minimal.

She requested alimony of an "indeterminate term," which the trial

                                    3                              A-2803-15T1
judge interpreted as a request for open durational alimony.               She

explained the marriage lasted fifteen and one-half years.                 And

testified   the    documents   subpoenaed   from   defendant's      employer

revealed his income was $175,000 per year.           Plaintiff described

her level of education, income, and stated she received no benefits

from her employment.      When asked whether the marital lifestyle was

comfortable, plaintiff's answer was simply "yes."          She testified

the parties had been separated for five years and defendant had

not supported her, causing her to rely upon her family and incur

debt.    Plaintiff explained her credit had been adversely affected

by the foreclosure and she intended to rent a three-bedroom

residence for herself and the children.

     Plaintiff's CIS reported $6,065 per month in expenses for

herself and the children; however, based on her limited net monthly

earned   income,    she   suffered   a   monthly   shortfall   of    $4,412.

Plaintiff testified this budget did not meet the marital standard

of living enjoyed during the marriage.             Also, she anticipated

incurring counseling expenses for one child, to address issues

surrounding the divorce.

     Next, by answering little more than "yes" to leading questions

by her counsel, plaintiff asked the trial judge to compel defendant

to provide health insurance for the children, pay child support,

pay one-half of the extracurricular expenses for the children,

                                     4                               A-2803-15T1
provide life insurance for alimony and child support, contribute

to college for the children, and pay all of the joint debt.

Plaintiff testified that she incurred $15,000 in counsel fees,

which she requested defendant pay.        Lastly, regarding equitable

distribution,   plaintiff's   testimony   was   simply   there   were   no

assets.

    From this record, the trial judge referenced the notice of

proposed judgment, which mirrored plaintiff's limited testimony.

Regarding custody the trial judge said:

          I've heard the testimony of the plaintiff
          about the notice of final judgment, I've had
          the opportunity to review the notice while she
          was testifying and I have received some
          exhibits. Based on all of that, I'm going to
          order that the sole physical and legal custody
          of the children be granted to the plaintiff.

    Regarding alimony, the trial judge found:

          I'm going to order that, as to support issues,
          first alimony, this is a 15 and a half year
          marriage. And there are particular problems.
          [Defendant] has not paid an awful lot of
          things. There are problems . . . all of which
          are going to require a significant amount of
          funds.   And probably funds for quite some
          time. I, therefore, will order, as requested,
          that the alimony be what we call open
          durational alimony. And it be in the sum of
          $4,400 per month, payable each and every
          month, and that will be through the Passaic
          County Probation Department, and it will be
          by wage garnishment.




                                  5                              A-2803-15T1
     In a summary fashion, the trial judge adopted the child

support guidelines proffered by plaintiff, ordered defendant to

maintain health insurance for the children and contribute to their

unreimbursed medical expenses and extracurricular activities, and

required defendant to obtain $250,000 in life insurance to secure

his child support and alimony obligations.   The judge declined to

address college contribution because of the children's young ages,

but then stated "the law is clear that the parties will contribute

to the college costs in proportion to their income and assets at

that time," adjudicating the issue.

     Regarding equitable distribution, the judge only said:

          Equitable distribution, the house is in
          foreclosure, so there's not going to be
          anything there to distribute. But, there are
          some debts to distribute. Credit card debts.
          And I will order that the defendant pay . . .
          any credit card debt that's in the joint
          names, or incurred by the plaintiff in her
          sole name, or his debts that were incurred
          [in] his name during the time of this
          marriage.

     On appeal, defendant seeks to vacate the judgment of divorce,

which he asserts is not supported.    Generally, under our standard

of review:

          findings by the trial court are binding on
          appeal when supported by adequate, substan-
          tial, credible evidence. . . . [A]n appellate
          court should not disturb the factual findings
          and legal conclusions of the trial judge
          unless [it is] convinced that they are so

                                6                           A-2803-15T1
          manifestly unsupported by or inconsistent with
          the   competent,   relevant   and   reasonably
          credible evidence as to offend the interests
          of justice.

          [Cesare v. Cesare, 154 N.J. 394 (1998) at 411-
          412 (citations omitted).]

     "On the other hand, where our review addresses questions of

law, a trial judge's findings are not entitled to that same degree

of deference if they are based upon a misunderstanding of the

applicable legal principles."      N.T.B. v. D.D.B., 442 N.J. Super.
205, 215 (App. Div. 2015).    The appropriate standard of review for

conclusions of law is de novo. See S.D. v. M.J.R., 415 N.J. Super.
417, 430 (App. Div. 2010) (citing Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

     Rule 1:7-4(a) states:

          The court shall, by an opinion or memorandum
          decision, either written or oral, find the
          facts and state its conclusions of law thereon
          in all actions tried without a jury, on every
          motion decided by a written order that is
          appealable as of right, and also as required
          by R. 3:29. The court shall thereupon enter
          or direct the entry of the appropriate
          judgment.

     Specific to the issues raised in this matrimonial matter, our

Supreme   Court   has    stated   "[w]hen   analyzing   whether     [open

durational] alimony is appropriate, the trial court is required

to make findings of fact and to state specific reasons in support

of its conclusion."     See Gnall v. Gnall, 222 N.J. 414, 428 (2015).

                                   7                              A-2803-15T1
Failure to make explicit findings and clear statements of reasoning

"'constitutes a disservice to the litigants, the attorneys, and

the appellate court.'"       Ibid.    The court is required to "state

clearly its factual findings and correlate them with the relevant

legal   conclusions."       Ibid.     "An    alimony     award   that     lacks

consideration   of    the   factors   set   forth   in   [the    statute]      is

inadequate."    Crews v. Crews, 164 N.J. 11, 26 (2000).             N.J.S.A.

2A:34-23(b) requires the trial court to consider fourteen factors

in making an award of alimony, specifically stating "[i]n each

case where the court is asked to make an award of alimony, the

court shall consider and assess evidence with respect to all

relevant statutory factors."        N.J.S.A. 2A:34-23(b).

     N.J.S.A. 9:2-4(c) enumerates thirteen factors for consider-

ation of the best interests of the children in awarding custody

and parenting time.     A custody determination, even in the context

of a default proceeding, requires special care to assure the best

interests of the children.      This is because "[a] judgment, whether

reached by consent or adjudication, embodies a best interests

determination."      Todd v. Sheridan, 268 N.J. Super. 387, 398 (App.

Div. 1993).

     This is especially so when a court awards a parent sole legal

and physical custody.       Similarly, N.J.S.A. 9:2-4 states: "[t]he

Legislature finds and declares that it is in the public policy of

                                      8                                 A-2803-15T1
this State to assure minor children of frequent and continuing

contact with both parents after the parents have separated." See

also Beck v. Beck, 86 N.J. 480, 494 (1981) and Terry v. Terry, 270
N.J. Super. 105, 119 (App. Div. 1994).             See also Pascale v.

Pascale, 140 N.J. 583, 597 (1995).         Therefore, an award of sole

legal and residential custody, while permissible, is a departure

from the legislative intent that must be explained in a trial

court's findings.

     Similarly, an award of equitable distribution pursuant to

N.J.S.A. 2A:34-23.1 requires consideration of sixteen factors

under   the   statute   and   an   award   of   counsel   fees   requires

consideration of the nine factors set forth in Rule 5:3-5(c).

     We reverse the January 21, 2016 judgment because the trial

judge made virtually no findings and did not apply the law as a

part of his decision making process.            Additionally, where the

trial judge did make findings, they were either inconsistent with

judgment or in error.

     For instance, the judgment signed by the judge requires

defendant to procure $250,000 of life insurance coverage to insure

his child support obligation and $250,000 of coverage for his

alimony obligation.     Yet, the judge's findings were: "I will order

that the defendant secure and maintain $250,000 of life insurance.

That's not a lot of insurance when it [has] to insure four people,

                                    9                             A-2803-15T1
being the plaintiff and the three children."             Similarly, the

judgment awards counsel fees of $15,000 to the plaintiff pursuant

to N.J.S.A. 2C:25-29(b)(4), which is a mechanism for the award of

counsel fees to a successful plaintiff in a domestic violence

action, not this divorce matter.

     We recognize the judgment was borne of a default hearing in

which defendant did not appear or participate and where plaintiff

did not provide copious amounts of information.           But even in a

default     proceeding,   plaintiff    must   provide   the   court   with

sufficient evidence to meet her burden of proof by a preponderance

of the evidence and the court's obligation is to make adequate

findings.    Rule 1:7-4(a) does not exempt a trial court from making

findings where a party is in default.

     Although the record is unclear how defendant defaulted, his

failure to participate in the proceedings, whether deliberate or

not, may have contributed to the paucity of information provided

to the trial court in the hearing.        However, plaintiff bears the

burden to adduce the necessary proofs for the hearing. Regardless,

this record is insufficient to determine how the trial court

arrived at its decision on the issues before it, save for its

findings regarding the cause of action and defendant's income.

     For these reasons, the judgment is reversed and the matter

remanded for a new hearing.           We do not reach the balance of

                                  10                              A-2803-15T1
defendant's claims as they are without sufficient merit to warrant

discussion in a written opinion.    Rule 2:11-3(e)(i)(E).

     Reversed and remanded.   We do not retain jurisdiction.




                               11                           A-2803-15T1